DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.Claims 1-5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyashita (US 7,305,820).
Regarding claims 1-5 and 9, Miyashita discloses a catalytic converter (Fig. 2 and Abstract) comprising: a catalyst substrate including a body having a length and defining a plurality of zones along the length, each zone having at least one cross-sectional structure defining a plurality of cells forming an exhaust gas flow path through the length via cells of adjacent zones, the cells being more densely arranged within the at least one cross-sectional structure of an upstream zone (7a) than an adjacent downstream zone (7b); and a wash-coat layer deposited on surfaces of the cells forming active surface area configured to react with exhaust gas traveling along the length, wherein the exhaust gas flows along the exhaust gas flow path through the cells such that more active surface area is available for reaction in each upstream zone than an adjacent downstream zone (Col. 11, lines 40-67 and Col. 13, lines 32-67);  wherein each zone is comprised of a plurality of cross-sectional structures defining interconnected cells forming the exhaust gas flow path, with interconnected cells each having a first cross-sectional shape in a first cross-sectional structure, and a second cross-sectional shape different from the first in a second cross-sectional structure adjacent to the first cross-sectional structure (Col. 5, lines 29-50); wherein each cross-sectional structure includes cells having at least two different cross-sectional shapes, varying average sizes, or both (Col. 5,lines 29-50);  wherein each zone has 10% to 50% more active surface area than an adjacent downstream zone (Col. 5, lines 29-50); wherein each cross-sectional structure includes selectively located cells based on a flow pattern of the exhaust gas at the cross-sectional structure along the length (Col. 5, lines 29-50); and wherein each zone is comprised of a plurality of cross-sectional structures, with a first cross-sectional structure having a first cross- sectional shape, and a second cross-sectional structure having a second cross-sectional shape different from the first cross-sectional shape (Col. 5, lines 29-50).

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794. The examiner can normally be reached Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM P DUONG/Primary Examiner, Art Unit 1774